—Appeal from a judgment of the Supreme Court (McNamara, J.), rendered April 10, 2001 in Albany County, convicting defendant upon his plea of guilty of the crime of burglary in the first degree.
The sole contention advanced on appeal is that Supreme Court (Lamont, J.) erred in denying defendant’s motion to suppress his statements as the product of a warrantless arrest without probable cause. We disagree, and accordingly affirm. It is undisputed that the basis for the arrest was the sworn statement of defendant’s girlfriend relating defendant’s admission to her that he had been involved in the subject burglary. Because the girlfriend was not an undisclosed informant and her sworn statement concerning defendant’s admission did not constitute inadmissible hearsay, the Aguilar-Spinelli test (Spinelli v United States, 393 US 410; Aguilar v State of Texas, *759378 US 108) is inapplicable (see, People v Hicks, 38 NY2d 90, 93-94; People v Bourdon, 258 AD2d 810, 811, lv denied 93 NY2d 897). Such a “sworn statement of an identified member of the community attesting to facts directly and personally observed by him [or her]” is of itself sufficient to support a warrantless arrest (People v Bourdon, supra at 811 [internal quotation marks and citations omitted]; see, People v David, 234 AD2d 787, 788, lv denied 89 NY2d 1034).
Cardona, P.J., Mercure, Peters, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.